—Weiss, J.
Appeal from an order of the Supreme Court (Connor, J.), entered April 24, 1990 in Columbia County, which denied plaintiffs’ motion to clarify a prior order.
Having previously sought and been denied reargument, plaintiffs returned to Supreme Court seeking clarification of a prior order dated September 30, 1988 which granted defen*840dant’s motion to dismiss the complaint in another related action. The dismissal was without prejudice to plaintiffs in that action making an application to the court for leave to serve an amended complaint. That order also denied defendant’s motion to dismiss the complaint in the instant action of plaintiff New Carpenter Laundry, Inc. due to its failure to appear by an attorney as required by CPLR 321 (a). New Carpenter was given 30 days to retain an attorney and defendant was given leave to renew its motion after the 30 days. Supreme Court denied plaintiffs’ motion for clarification of the September 30, 1988 order, finding that the order was not ambiguous. We agree. The order is both clear and specific, and plaintiffs fail to demonstrate otherwise. Rather, plaintiffs’ motion for clarification appears merely to again seek reargument.
Mahoney, P. J., Levine, Mercure and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.